Citation Nr: 9909098	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]

ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1970 to October 
1972.  This matter originally came before the Board of 
Veterans' Appeals (the Board) on appeal from a May 1991 
rating decision of the Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In June 
1994, the Board confirmed the denial of service connection 
for PTSD.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), vacated 
the Board's decision in November 1995 and remanded the case 
to the Board for further development and consideration.  
[redacted].

This case was previously remanded to the RO in March 1996 and 
February 1997, for further development.  The requested 
development has been accomplished and the case is now again 
before the Board for appellate review.

The Board also notes that the veteran has submitted claims 
for service connection for a right ankle disability (see VA 
Form 21-526 submitted in May 1992) and peripheral neuropathy 
as a residual of Agent Orange exposure (see veteran's 
statements in support of claim dated February 1991 and August 
1996).  As the RO has not adjudicated these issues, the 
appeal process has not yet been initiated.  Therefore, these 
issues are referred to the RO for appropriate action.  The 
veteran should be informed of any determination and his 
associated appellate rights under separate letter.  38 C.F.R. 
§ 3.103 (1998).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a substantive appeal following the issuance 
of the statement of the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  All evidence necessary for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran was not involved in combat during service.  

3.  The veteran's claimed stressor, shooting a young 
Vietnamese boy ("Stressor #1"), is not capable of 
independent, objective corroboration.

4.  There is no competent medical evidence of a nexus between 
the veteran's diagnosis of PTSD and the claimed Stressor #2 
(being picked up late from forward rearming camp).


CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303(d), 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must initially meet his obligation of submitting evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To establish a 
well-grounded claim for service connection for PTSD, the 
veteran must submit medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, supra.  
For purposes of determining whether a claim is well grounded, 
the evidence submitted is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in-service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran maintains that his in-service stressors were 
shooting a young Vietnamese child in October 1971 ("Stressor 
#1") and an incident which occurred when a helicopter 
delayed picking him up from a "forward rearming point" and 
he became frightened he would be left alone ("Stressor 
#2").  

Factual Summary:

The veteran's service personnel and medical records show that 
he was in the United States Army and served in the Republic 
of Vietnam from October 1971 to April 1972.  The veteran's 
occupational specialty while in service was an ammunition 
storage specialist.  There is no evidence of combat exposure.  
He was awarded the Vietnam Service Medal, National Defense 
Service Medal, and Vietnam Campaign Medal; however, there is 
no record of any combat decoration.  Furthermore, there is no 
evidence of any combat wounds or award of the Purple Heart.  
His service medical records are also negative for any 
findings of an acquired psychiatric disorder.

The veteran was afforded a VA neuropsychiatric examination in 
September 1973.  The examiner noted a history of grand mal 
epilepsy since childhood.  The veteran indicated he had 
continued to have seizures during service and thereafter, and 
that he took Dilantin and Mysoline for his condition.  The 
final diagnosis was epilepsy, grand mal, from records and 
history.  The examiner also noted that the examination did 
not reveal any psychosis or psychoneurosis in the veteran at 
that time.

The veteran was examined again in September 1975 in a VA 
special neuropsychiatric examination.  The veteran stated he 
continued to take drugs for his epilepsy.  He indicated that 
he was fairly active socially, but crowds and noises tended 
to upset him.  He stated he had smoked marijuana in the 
military.  The veteran claimed that from January 1971 to 
March 1972, while in the military, he had nine seizures.  He 
claimed that he had not had any seizures since March 1972.  
It was noted that the veteran had no guilt feelings or crying 
spells.  He admitted he might feel depressed at times.  The 
examiner commented that there were no signs of psychosis at 
that time.

The veteran was again examined in a VA neuropsychiatric 
examination in May 1980.  The veteran indicated he continued 
to take prescription drugs for epilepsy but had not had a 
seizure since 1972.  He admitted to marijuana use during 
military service.  The veteran denied any crying spells, 
fears, or guilt feelings.  The examiner noted there were no 
signs of psychosis at that time. 

Medical records from the veteran's private physician, dated 
from April 1971 to May 1985, were negative for any reference 
to any psychiatric symptoms or findings.  It was noted that 
the veteran had a history of headaches, beginning in 1976, 
and a diagnosis of cephalalgia of undetermined cause in 1981.  
Medical records from a private headache clinic show treatment 
from August 1982 to October 1986.  On the headache history 
form, in 1982, it was noted that the veteran cried while 
relating history.  He described himself as emotional and 
taking things to heart.  The records also contain a note that 
the veteran was hospitalized at a private hospital for two 
days in August 1986 for treatment of depression secondary to 
severe pain and epilepsy.  None of these records contain any 
reference to any incident of service.

Hospital records from the private hospital, dated August 
1986, show that the veteran was briefly hospitalized for 
acute depression secondary to acute pain and epilepsy.  He 
complained of severe incapacitating headache pain.  The 
records contain no complaints or findings of any psychiatric 
disorder nor any reference to any incident of service.

The veteran was afforded a VA psychiatric examination in 
April 1991.  He gave a history of having difficulty adjusting 
since his return from Vietnam in 1972.  He stated he 
currently took Amitriptyline for depression, that he had been 
epileptic since age 7, and had episodic cluster-type vascular 
headaches.  The examiner noted that the veteran's mood was 
depressed and he cried easily.  The veteran complained of his 
nervousness and flashbacks of his war experiences.  The 
diagnosis was seizure disorder and post traumatic stress 
disorder by history.  

The veteran testified in a personal hearing, in May 1992, 
that he arrived in Vietnam in October 1971.  He then went to 
in-country training at Phu Loi.  He believed that the 
important message from this training was to watch out for the 
North Vietnamese Army and their use of civilians, especially 
women and children.  He then reported to "F" Troop in Lai 
Khe.  The first morning there he was assigned to ride on the 
garbage detail.  As the jeep and trailer left the compound a 
group of Vietnamese children began running after the trailer.  
The veteran raised his rifle; sighted at one child toward the 
back of the group; and at the encouragement of the driver and 
another person, shot and killed the young child.  The jeep 
continued to the garbage dump.  Once the vehicle stopped the 
other children caught up and began to dig through the garbage 
in the trailer for food.  He then realized that the children 
were just chasing the jeep for food.  Upon their return to 
camp, he reported to the commander.  He was told to sign a 
handwritten statement and that he wouldn't be court-martialed 
for murder if he signed it.  The paper said that the child 
was run over by a military vehicle.  Supposedly the child's 
parents were there and the commander took care of it.

The veteran also testified that he signed a form when he was 
leaving Vietnam in April 1972 which stated that he had no 
knowledge of any indiscriminate shooting or of any civilians 
being killed, wounded or hurt.  He submitted a copy of a 
certificate, dated in October 1971, indicating he did attend 
"In Country Training."  He also submitted a copy of the 
statement, dated in April 1972, which he signed before 
leaving Vietnam.  

The veteran was afforded a VA psychiatric examination in May 
1992.  The examination report stated that the veteran 
complained of flashbacks of his war experience and sleep 
disturbances.  It was noted that his mood was depressed.  He 
became tearful while talking of his experiences in Vietnam.  
The diagnosis was post traumatic stress disorder but the 
examiner failed to identify any specific in-service 
stressor(s).

The RO found the May 1992 examination report inadequate for 
rating purposes and requested another examination.  Another 
VA psychiatric examination was conducted in September 1992.  
The examination report indicated that the veteran related the 
details of "Stressor #1"; specifically, that while on the 
garbage detail he thought the Vietnamese children running 
towards the jeep were "attacking enemies"; and as a result 
of his shooting, a child was killed.  He claimed that he had 
difficulty remembering events in Vietnam after that incident.  
He claimed to experience recollections of that experience 
almost every day and that these recollections had been 
occurring since the early 1980's and caused him immense 
psychological distress.  He also stated that he was often 
awakened by violent nightmares.  He tried to avoid these 
feelings by avoiding all activities which reminded him of the 
war, i.e., 4th of July parades.  The veteran gave a history 
of seizures since age 7.  He had been attending an outpatient 
psychiatry clinic and group therapy.  The examiner noted 
intense anger, coherent speech, and tearful, restricted and 
depressed affect.  It was also noted that he was 
hypervigilant, tended to avoid social situations, was 
detached from others, lacked interest in activities, and was 
unable to concentrate.  The final diagnoses were chronic post 
traumatic stress disorder and a history of seizure disorder.  

The record also contains a statement from [redacted], one of 
the veteran's comrades-in-arms, dated August 1992.  It stated 
that he was transferred to "F" Troop several months after 
the veteran, in December 1971.  He remembered hearing others 
in the unit talk about  how the veteran had shot a Vietnamese 
child.

In July 1993, the veteran also submitted several additional 
statements from other Vietnam veterans.  Two of these 
indicated that they had also been subjected to "In Country 
Training" which emphasized that an American soldier could 
not trust any Vietnamese, soldier or civilian.  

A third lay statement, also submitted in July 1993, from  
[redacted], indicated that he had become friends with the 
veteran in January 1972 while assigned to F Troop in Vietnam.  
He remembered the veteran telling him about the incident when 
he shot the Vietnamese child.  It was because of this 
incident that the veteran requested duty at a rearming point 
where he could be by himself and not hurt anyone.  Mr. [redacted] 
also related another incident which he personally witnessed 
when the veteran had not been picked up from the rearm point 
and it was almost dark.  Mr. [redacted] was in the helicopter which 
was attempting to land to pick the veteran up.  It took 
several attempts because of "unfriendlies" in the area.  
When the veteran was finally pulled aboard he was very shaken 
from thinking about being left in the bush with the enemy 
around.  Mr. [redacted] believed that the fear of a repeat of that 
incident stayed with the veteran for the remainder of his 
tour.

The veteran testified at a personal hearing before the 
undersigned in July 1993.  He recounted alleged "Stressor 
#1," the shooting of the Vietnamese child in October 1971.  
He later realized that the driver had been teasing him about 
shooting the children and guarding the garbage.  He felt bad 
after the incident because he had done something wrong.  He 
had a hard time doing his jobs after that because he was 
struggling over what had happened.  He used drugs to get 
through that year.  He used marijuana, heroin, opium, speed 
and some others.  

The veteran also testified as to the alleged "Stressor #2."  
Specifically, it was late and the helicopter kept circling to 
pick him up so he knew that there was movement in the jungle.  
He thought they weren't going to pick him up and he was going 
to end up dying at that rearm point.

The veteran further testified as to the statement he had 
signed in April 1972 wherein he denied any knowledge of the 
killing or wounding of civilians.  He stated that he was 
pulled aside just before boarding the aircraft and given the 
statement.  He signed it because he believed that it would 
prevent him being charged with murder later.  After discharge 
from service, he talked to his priest.  He didn't seek help 
outside the Church until 1983 when he began going to a Vet 
Center.  In March 1989, he began going to a VA clinic in 
Crown Point, Indiana.  He had suffered from guilt feelings 
ever since service.  He also has problems whenever he sees or 
hears a helicopter.  He'll start cursing at the helicopter to 
come and pick him up.

Mr. [redacted], another Vietnam veteran, also testified at the 
July 1993 hearing.  He stated that he was in Vietnam in 1967 
and 1968.  He did not know the veteran during service.  He 
did not participate in "in-country training"; however, he 
was told while in the United States about "booby traps."  
He was taught that the Vietcong could be anybody you saw in 
Vietnam.  He knew the veteran from a Vietnam veteran's group.  
He believed the veteran's account of shooting a child because 
a lot of innocent people did get killed in Vietnam as well as 
the enemy because it was very hard to tell.

As noted in the Introduction above, the Board upheld the RO's 
denial of the veteran's claim for service connection for PTSD 
in June 1994.  The veteran subsequently filed an appeal with 
the Court.  The two parties (the veteran and the Secretary of 
VA) filed a Joint Motion for Remand in November 1995.  In the 
joint motion, the parties agreed that the VA, on remand, 
should give the veteran an opportunity to submit more 
detailed information concerning the alleged stressors and 
attempt to corroborate the veteran's claimed stressor 
concerning his killing of a Vietnamese child by requesting 
information from the United States Army and Joint Services 
Environmental Support Group (ESG) (now known as the U.S. 
Armed Services Center for Research of Unit Records (CRUR)).  
By order of the Court dated November 1995, the Board's former 
decision was vacated and the case remanded for further 
development.  

In March 1996, the Board remanded the case to the RO for 
further development.  The RO was directed to request 
additional stressor information from the veteran, contact the 
ESG and request corroboration of stressors.  The RO was also 
instructed that if the RO determined that the evidence of 
record did establish the existence of a stressor or stressors 
in service, the veteran should be scheduled for a VA 
examination by a board of at least two VA psychiatrists.

In April 1996, the RO requested additional stressor 
information from the veteran; he did not respond.  However, 
in January 1997, the veteran's representative submitted a 
brief summary of Stessor #1.  The case was then returned to 
the Board.  

The Board again remanded the case for further development in 
February 1997.  The RO was instructed that, under the terms 
of the Joint Motion for Remand, it must attempt to 
corroborate the veteran's alleged stressor by contacting the 
ESG even though the veteran had not submitted any additional 
information.  

In June 1997, the RO requested that the veteran be scheduled 
for a VA examination.  In June 1997, the RO also notified the 
veteran, by letter, that the VA Medical Center would be 
scheduling him for a VA examination and that failure to keep 
the appointment might result in denial of his claim.  

A computer printout from the VA medical center indicated that 
the veteran called on July 18, 1997 and request that his 
examination scheduled for July 23, be canceled.  He stated he 
had moved out of town.

In August 1998, a negative reply was received from the U.S. 
Armed Services Center for Research of Unit Records (CRUR) 
(formerly known as ESG).  The CRUR was unable to document the 
involvement of the veteran in the shooting death of a 
Vietnamese boy, on or about October 10, 1971.  It was further 
noted that "[t]he killing of civilians, accidentally or in 
combat, is extremely difficult to verify.  In order to 
research these types of incidents, an official report would 
have had to been written and filed.  An incident not reported 
cannot be verified."

Further review of the claims folder revealed no evidence that 
the veteran has notified the RO of any change of address.  It 
is noted that VA correspondence was mailed to the veteran, 
after July 1997, to his last known address of record, and 
there is no evidence that such mail was returned, 
undelivered, to the VA.  The RO also sent a letter requesting 
that the veteran provide his current mailing address.  There 
is no evidence of record that the veteran responded or that 
the letter was returned as undeliverable.

The RO continued the denial of the veteran's claim for 
service connection for PTSD, and in November 1998, the case 
was returned to the Board.

Legal analysis:

Initially, the Board finds that the veteran has presented a 
well-grounded claim for service connection for PTSD.  He has 
submitted VA mental health clinic notes indicating treatment 
and a diagnosis of PTSD as a result of in-service 
experiences.  There is also diagnosis of PTSD on both the May 
and September 1992 VA examinations.  He has also presented 
statements and testimony as to the stressful events he 
experienced in Vietnam that allegedly caused his diagnosed 
PTSD.  This evidence is sufficient to meet all three elements 
for a well-grounded claim.  38 U.S.C.A. § 5107.

However, in order to establish entitlement to service 
connection the following elements must be met:  1) a current, 
clear medical diagnosis of PTSD, which is presumed to include 
both the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a causal nexus, 
or link, between the current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R. § 3.304(f).  See 58 Fed.Reg. 29,109-29,110 (May 19, 
1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R. 
§ 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  53 
Fed. Reg. 22 (Jan. 4, 1988); 61 Fed.Reg. 52696 (October 8, 
1996).  The later revision also requires the rating agency to 
return to the examiner for substantiation of any diagnoses of 
mental disorders that do not conform to DSM-IV, or that are 
not supported by the findings of the examination report.  
38 C.F.R. § 4.125, 53 Fed.Reg. 22 (Jan. 4, 1988); 61 Fed. 
Reg. 52696 (Oct. 8, 1996).

The veteran filed his claim before any of the above 
referenced revisions took effect, and before Cohen was 
decided. ing PTSD, the veteran was notified in 
the August 1998 supplemental statement of the case.  With 
regard to interpretation of these and other regulations by 
the Court in Cohen, neither the veteran nor his 
representative received any such notice.  However, the Board 
finds that the veteran is not prejudiced by application of 
the revised regulations concerning the diagnosis of mental 
disorders, including PTSD.  This is so because the veteran's 
essential problem is that he lacks a verifiable stressor with 
regard to Stressor #1 and medical evidence of nexus to 
Stressor #2.

Stressor #1 (Shooting incident):

38 C.F.R. § 3.304(f) requires credible supporting evidence 
that the stressor occurred.  If the claimed stressor is not 
combat related, lay testimony regarding in-service stressor 
is not sufficient to establish occurrence and must be 
corroborated by "credible supporting evidence."  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Furthermore, a medical 
opinion based on a postservice examination of a veteran may 
not be the "credible supporting evidence" necessary to 
corroborate in-service occurrence.  Moreau v. Brown, 9 Vet. 
App. at 395-96.  

In the instant case, the Board finds no evidence that the 
veteran participated in combat, nor has the veteran alleged 
any combat experiences.  Thus, the Board initially concludes 
that the veteran did not engage in combat during service.

Careful review of the evidence of record revealed no credible 
evidence to corroborate the veteran's claimed inservice non-
combat stressor.  Actual examination of the veteran's 
available service medical and personnel records revealed no 
mention of any such shooting incident.  The CRUR has 
indicated it is unable to verify the involvement of the 
veteran in the shooting death of a child on or about 
October [redacted], 1971.  Furthermore, neither of the two Vietnam 
veterans who were assigned to Troop F with the Veteran were 
able to attest to the actual event.  Rather, both admitted that 
they did not actually witness the incident and, in fact, were not 
assigned to Troop F until sometime later.  Mr. [redacted] stated 
that he arrived in Troop F in January 1972, became friends 
with the veteran, and " as a friend" the veteran told him 
of the incident involving the young Vietnamese boy.  Mr. 
[redacted] stated that he was assigned to Troop F in December 
1971, and he heard the story of the veteran shooting the boy 
from other F Troop members.  

The Board finds that neither: 1) the recitation of the 
veteran's own account of the alleged incident by another; or 
2) a rumor another individual heard several months after the 
alleged incident, is credible independent corroboration that 
the veteran actually shot and killed a Vietnamese boy as 
alleged.  

VA does have a duty to assist the veteran in the verification 
of his stressors.  However, this duty to assist is not 
unlimited.  VA is not required to undertake "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support" the veteran's 
contentions.  See Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992).  In addition, the RO did request specific information 
from the veteran in developing his claim.  The veteran failed 
to provide any further details.  "The factual data required, 
i.e., names dates and places, are straightforward facts and 
do not place an impossible or onerous task on the 
appellant."  Wood, 1 Vet. App. at 193.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Ibid.  Thus, the Board finds that 
the RO fulfilled its duty to assist the veteran.  

The veteran's alleged Stressor #1 (shooting incident) has not 
been corroborated by independent competent evidence.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).

Stressor #2 (alleged incident at forward rearming camp):

The Board finds that the claim must be denied as the evidence 
of record does not meet the requirements for eligibility for 
a PTSD service-connection award under 38 C.F.R. § 3.304(f).  
This requires the presence of three elements:  "(1)A 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor, ...); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor."  [cites omitted] Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  [Emphasis added].  

First, the Board finds that there is clear medical diagnosis 
of PTSD set forth on the VA examinations conducted in May and 
September 1992.  Second, the Board finds that there is 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  Specifically, the Board notes 
that the veteran has presented a lay statement from an eye-
witness to the event.  

However, VA regulations also require medical evidence of a 
causal nexus ("a link") between current symptomatology and 
the claimed in-service stressor in order for service 
connection for PTSD to be awarded.  38 C.F.R. § 3.304(f); see 
Moreau, 9 Vet. App. at 394-95.  Review of the medical 
evidence of record shows no reference to any incident of 
service in either the private or VA medical treatment 
records.  Review of the VA examination report dated May 1992 
revealed only general reference to the veteran's "Vietnam 
experiences" and "war experiences".  The VA examination 
report dated September 1992 references only the alleged 
(uncorroborated) Stressor #1; it contains no reference as to 
the alleged Stressor #2.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim; and therefore, it must be 
denied.

In reaching this decision, the Board considered whether a 
third remand is necessary to fulfill the VA's duty to assist 
with respect to a current VA examination.  However, the Board 
is satisfied that the VA fulfilled its duty in this regard.  
It is noted that the RO notified the veteran by letter dated 
October 1997, of the need for him to provide his current 
mailing address.  The RO also specifically referred to the 
veteran's cancellation of his July 1997 exam because he was 
moving out of town.  It is further noted that the veteran had 
been earlier advised, by letter, of the possible denial of 
his claim if he failed to keep his examination appointment.  



ORDER

Service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


